         2:18-bk-73140 Doc#: 58 Filed: 09/16/19 Entered: 09/16/19 14:36:25 Page 1 of 1

                                IN THE UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF ARKANSAS
                                           FORT SMITH DIVISION

IN RE: JOHN M. BRASSEAUX and BRANDY D. BRASSEAUX                                              CASE NO: 2:18-bk-73140 B
       DEBTORS                                                                                           CHAPTER 13


                                 CHAPTER 13 ORDER DISMISSING CASE
                              FOR VIOLATING STRICT COMPLIANCE ORDER

    COMES NOW THE COURT and finds that an order was entered in the above styled case on August 01, 2019,

Docket Entry 51, requiring the debtors to make specific payments to the Trustee. The order further provided that the

case was to be dismissed if payments were not submitted as required. The court finds that the payments have not been

submitted as required and, therefore, the case should be, and hereby is, dismissed for failure of the debtors to comply

with the court's order of August 01, 2019.

    IT IS SO ORDERED.



Date: September 16, 2019                                            /s/ Ben T. Barry
                                                                    Ben T. Barry
                                                                    United States Bankruptcy Judge



cc: Joyce Bradley Babin, Trustee

     Caddell Reynolds, P.A.
     P O Box 184
     Fort Smith, AR 72902

     John M. Brasseaux and Brandy D. Brasseaux
     210 South 29Th Street
     Ozark, AR 72949




                                                                                                          GO 11-10b / an / 195
